Order issued August 18, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00139-CV
                           ———————————
               MATULA & MATULA CONSTRUCTION, INC.
               AND CITY OF WEST COLUMBIA, Appellants
                                        V.
  J. MARCELINO E. CORNEJO GARCIA, ERNESTINA RANGEL, AND
      CHILDREN, M. C., J.J.C. AND M.C., Appellees/Cross-Appellants


                    On Appeal from the 23rd District Court
                           Brazoria County, Texas
                       Trial Court Case No. 82509-CV


                          MEMORANDUM ORDER

      Matula & Matula Construction, Inc. (Matula) has filed an unopposed motion

to dismiss its appeal and the cross-appeal filed by J. Marcelino E. Cornejo Garcia,
Ernestina Rangel, and their minor children (Appellees) for lack of jurisdiction. We

grant the motion.

      The City of West Columbia initiated this appellate cause by perfecting an

interlocutory appeal of the district court’s denial of the City’s plea to the jurisdiction

based on sovereign immunity. Thereafter, Matula filed a notice of appeal of the

district court’s denial of its amended plea to the jurisdiction based on the exclusive

jurisdiction of the Division of Workers’ Compensation of the Texas Department of

Insurance. Finally, Appellees filed a notice of cross-appeal of the district court’s

denial of their request for attorney’s fees in connection with a Texas Rule of Civil

Procedure 91a Motion to Dismiss that Matula withdrew.

      Generally, this Court has jurisdiction only over final judgments. See Rusk

State Hosp. v. Black, 392 S.W.3d 88, 92 (Tex. 2012). Section 51.014 of the Civil

Practice and Remedies Code provides a narrow exception allowing interlocutory

appeals under certain circumstances, including when the trial court denies a plea to

the jurisdiction by a governmental entity. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a)(8) (West Supp. 2015); Bally Total Fitness Corp. v. Jackson, 53 S.W.3d
352, 355 (Tex. 2001) (noting “the Legislature’s intent that section 51.014 be strictly

construed”).

      Although the City of West Columbia is permitted an interlocutory appeal of

the trial court’s denial of its plea to the jurisdiction under section 51.014(a)(8) of the


                                            2
Civil Practice and Remedies Code, this authorization “is not a vehicle which imbues

the court with jurisdiction to address interlocutory matters outside the scope of

section 51.014.” Waite v. Waite, 64 S.W.3d 217, 224 n.6 (Tex. App.—Houston [14th

Dist.] 2001, pet. denied) (holding court lacked jurisdiction to review interlocutory

order awarding attorney’s fees in appeal of denial of temporary injunction) (citation

omitted). As the motion to dismiss correctly notes, there is no authorization for an

interlocutory appeal of either (1) an order denying a plea to the jurisdiction filed by

a non-governmental entity like Matula or (2) the order denying Appellees’ request

for attorneys’ fees.

      Accordingly, we grant the unopposed motion to dismiss Matula’s appeal and

Appellees’ cross-appeal for lack of jurisdiction. The appeal by City of West

Columbia remains pending.

                                   PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                          3